 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ELL SHEHEE,                               No. 1:14-cv-00005-NONE-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DEFENDANTS’ MOTION FOR SUMMARY
                                                        JUDGMENT
14    PAMELA AHLIN, et al.,
                                                        (Doc. Nos. 79, 121)
15                       Defendants.
16

17          Plaintiff Gregory Ell Shehee is a former civil detainee proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendants Nguyen and Estate of J. Tur on plaintiff’s claim alleging that he received inadequate

20   medical care from defendants while he was a civil detainee, arising from events occurring before
21   plaintiff’s surgery in April 2013, in violation of the Fourteenth Amendment. This matter was

22   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

23   302.

24          On March 5, 2019, the assigned magistrate judge issued findings and recommendations

25   recommending that defendants’ motion for summary judgment be granted. (Doc. No. 121.) The

26   findings and recommendations were served on the parties and contained notice that any
27   objections were to be filed within fourteen (14) days after service. (Id. at 22.) No objections

28   have been filed, and the deadline to do so has expired.
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4           Accordingly, IT IS HEREBY ORDERED that:

 5      1. The findings and recommendations issued on March 5, 2020 (Doc. No. 121), are adopted

 6          in full;

 7      2. Defendants’ motion for summary judgment (Doc. No. 79), is GRANTED; and

 8      3. Judgment shall be entered in favor of defendants and against plaintiff and the Clerk of the

 9          Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     April 14, 2020
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
